 In the Matter of AIRLASTIC RUBBER COMPANY, EMPLOYERandUNITEDRUBBER, CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, C. I. 0.,PETITIONERCase No. 13-R-4537.-Decided April 1 2,1948Mr. Robert TV. MacDonald,of Chicago, Ill., for the Employer.Mr. Manson L. James,of Chicago, Ill., for the Petitioner.DECISIONANDDIRECTION. OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on January 28, 1948, before John P. Von Rohr, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAirlastic Rubber Company, a Delaware corporation, is engaged inthemanufacture of automobile weatherstripping at its sole plantlocated at Chicago, Illinois.During the past year, the Employerpurchased raw material, consisting chiefly of crude rubber and syn-thetics, valued in excess of $25,000, of which about 80 percent wasshipped to the plan from points outside the State of Illinois.Duringthe same period the Employer manufactured products valuedin excessof $25,000, of which about 75 percent was shipped to pointsoutside the State of Illinois.The Employer admits and we find that it is engagedin commercewithin the meaning of the Act.1Pursuantto theprovisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case toa three-man panel consisting of Board Members Houston, Reynolds,and Gray.77 N. L. R.B., No. 8.60 AIRLASTIC RUBBER COMPANYII.THE ORGANIZATION INVOLVED 2 _61The Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that production and maintenance employees atthe Employer's Chicago plant, excluding all office clerical employeesand supervisors, constitute an appropriate unit.The Employer, how-ever, would exclude five maintenance employees on the ground thatthey are watchmen.The Petitioner would include them as mainte-nance employees.The five employees in dispute are on the designated pay roll as main-tenance employees.During the regular workweek, they serve asjanitors and are under the same supervision as other production andmaintenance employees.However, during the weekend and on anyemergency shut-down of the plant, the men are employed on shiftssolely as watchmen. Inasmuch as the employees in dispute serve asjanitors during the normal workweek and their employment as watch-men is irregular and restricted to times when the plant is not in opera-tion, we find that they are employed as janitors and not as guards with-in the meaning of Section 9 (b) (3) of the Act, as amended 3Accord-ingly we shall include them as maintenance employees in the unit.We find that all production and maintenance 4 employees at theEmployer's Chicago, Illinois, plant, but excluding office clerical em-ployees, guards, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.2 Rubber and Plastic Workers Union, Local 82, a labor organization affiliated with theAmerican Federation of Labor, moved to intervene.Inasmuch as this labor organizationdid not show any colorable claim of representation among the employees herein concerned,the hearing officer properly denied this request.'Matter ofRadio Corporation of America,76 N L. R. B. 826;Matter of SteelweldEquipment Company,76 N L: R B. 831;Matter of C. V. Hill&Company, Inc,76N L R B 158.'Included among the maintenance employees in the unit are thejanitors discussed above. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Airlastic Rubber Company,Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible,but not later than thirty(30) days from the date ofthisDirection,under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62,of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein SectionIV, above, whowere employedduring thepay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by United Rub-ber, Cork, Linoleum and Plastic Workers of America, C. I. 0., forthe purposes of collective bargaining.MEMBERREYNOLDS took no part in theconsideration of the aboveDecision and Direction of Election.